UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-8108



In Re: JOHN ANTHONY NORRIS,

                                                           Petitioner.




             On Petition for Writ of Mandamus. (CR-92-40)


Submitted:    January 18, 1996             Decided:   February 8, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

John Anthony Norris, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Anthony Norris petitions this court for a writ of manda-

mus pursuant to Fed. R. App. 21, requesting that we direct a magis-

trate judge to vacate an order and require proof of jurisdiction.

Norris also seeks leave to proceed in forma pauperis.

     We grant Norris's request to proceed in forma pauperis. How-
ever, mandamus is an extraordinary writ that should be granted only

in unusual circumstances not present here. Kerr v. United States
District Court, 426 U.S. 394 (1976). Further, mandamus may not be

used as a substitute for appeal. In re United Steelworkers, 595
U.S. 958, 960 (4th Cir. 1979). Accordingly, we deny Norris's peti-

tion for writ of mandamus. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                2